DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
2.	The amendments to Claims 1,10-14,19,20 in the submission filed 12/30/2020 are acknowledged and accepted.
3.	Cancellation of Claims 2-5,8,15-18 is acknowledged and accepted.
4.	Amendments to the Abstract are acknowledged and accepted.
5.	 In view of the amendments to the Abstract and the Claims, objections to the Abstract and Claims are withdrawn.
6.	Pending Claims are 1,6-7,9-14,19-20. 

Response to Arguments
7.	Applicant’s arguments, see Remarks filed 12/30/2020 with respect to Claims 1,14,19,20 have been fully considered and are persuasive.  The rejection of Claims 1,6-7,9-14,19,20  has been withdrawn. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Russell Dunlap on 2/17/2021 and 2/18/2021.
The application has been amended as follows: 
1)	Cancel Claim 20
2)	On Claim 9:
-On Line 1,
Change:
“claim 8”
To:
-- claim 1--
3)	On Claim 19:
-On Line 22,
Change:
“bore.”
To:
-- bore;--
-On Line 23, 
Add:
--wherein the sight glass assembly further comprises a stiffener positioned between the first housing end and the viewport, the stiffener configured to prevent flexing of the viewport due to fluid pressure exerted on the viewport from fluid in the pipe fitting, wherein a stiffener access port is defined in and extends through the stiffener, wherein a viewport access bore is defined in and extends through the viewport, the method further 
Allowable Subject Matter
9.	Claims 1,6-7,9-14,19 (renumbered Claims 1-10) are allowed.

REASONS FOR ALLOWANCE
10.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 4,807,474 B1, US 5,210,658 B1, US 2014/0174300 A1, US 9,632,072 B1) for at least the reason that the cited art of record fails to teach or reasonably suggest a sight glass assembly to permit viewing into an interior of a pipe fitting, the sight glass assembly in combination with limitations in Lines 1-17 of the claim, comprising:
“a plug, wherein the plug extends at least partially through each of the viewport access bore and the stiffener access port.”.
Claims 6-7,9-13 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 14 is allowed over the cited art of record for instance (US 4,807,474 B1, US 5,210,658 B1, US 2014/0174300 A1, US 9,632,072 B1) for at least the reason that the cited art of record fails to teach or reasonably suggest a sight glass assembly to permit viewing into an interior of a pipe fitting, the sight glass assembly in combination with limitations in Lines 1-30 of the claim, comprising:
“wherein the sight glass assembly further comprises a plug configured to seal the viewport access bore and the stiffener access port to prevent fluid from exiting the sight glass assembly, the plug defining an access channel extending through the plug so that a tool can be inserted through the access channel and into the interior of the pipe fitting.”.
Claim 19 is allowed over the cited art of record for instance (US 4,807,474 B1, US 5,210,658 B1, US 2014/0174300 A1, US 9,632,072 B1) for at least the reason that the cited art of record fails to teach or reasonably suggest a method of viewing an interior of a pipe fitting, the method in combination with limitations in Lines 1-28 of the claim, comprising:
“the method further comprising inserting a plug at least partially through the viewport access bore and the stiffener access port .”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J. D.
Jyotsna Dabbi						2/18/2021
Examiner, Art Unit 2872

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872